Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-11-2005

Akhtar v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3789




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Akhtar v. Atty Gen USA" (2005). 2005 Decisions. Paper 876.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/876


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL


                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                            ____________________

                                 NO. 04-3789
                            ____________________


                            SYED ATIF AKHTAR,
                                         Petitioner


                                         v.

                          ATTORNEY GENERAL
                   OF THE UNITED STATES OF AMERICA,
                                       Respondent

                            ____________________

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals
                           (Board No. A79-120-211)
                          ______________________

                     Submitted Under Third Circuit LAR 34.1(a)
                                  June 30, 2005
             Before: RENDELL, BARRY and BECKER, Circuit Judges

                             (Filed: July 11, 2005 )

                         ________________________

                          OPINION OF THE COURT
                         ________________________

BECKER, Circuit Judge.
         This is a petition for review by Syed Atif Akhtar, a native and citizen of Pakistan,

of a decision by the Board of Immigration Appeals affirming, without opinion, a decision

by an Immigration Judge (“IJ”) denying Akhtar’s requests for asylum, withholding of

removal, and relief under the Convention Against Torture. Because the IJ’s ultimate

decision to deny his application was supported by substantial evidence, as Akhtar has not

shown that he will be persecuted if forced to return to Pakistan, the petition will be

denied.1

         Akhtar makes two arguments in support of his asylum claim. First, he contends

that he would face persecution as a liberal, pro-American, Sufi Muslim in a country that is

becoming increasingly intolerant. Second, he argues that he would be persecuted in

Pakistan because of his disability. We are unpersuaded by the Government’s timeliness

argument, hence we reach the merits.2

                                               I.

         The IJ properly rejected Akhtar’s claim that he would face persecution in Pakistan

due to his status as a pro-American, liberal, Sufi Muslim. Akhtar argued before the IJ

that Pakistan has become increasingly fundamentalist and intolerant since the attacks of


 1
  While we uphold the decision of the IJ, we would be remiss if we did not evince our
dismay about the irreverent and unprofessional tone of some of the IJ’s remarks, e.g.,
“Without doubt the respondent clearly prefers his life here, the carefree, tax free fun time
that the respondent was having in the United States until the mean old Immigration
officer put him in these proceedings,” A-28. We trust that the IJ will be more
circumspect in the future.
 2
     We are also unpersuaded by the argument about the lack of a disability determination.

                                               2
September 11, 2001. He claimed that the country is now dominated by Sunni Muslims of

the Wahhabi sect, and that other Muslims of less fundamentalist sects, such as Sufis, are

persecuted. He also argued that Muslims who have lived in the United States or are

otherwise seen as pro-American suffer similar persecution, as Wahhabi clerics have

issued fatwas requiring Muslims to fight against the United States.

       In support of his claim, Akhtar provided statements from his brother, Asif, his

father, and himself. Asif’s statement recounted how, following his wedding in Pakistan,

several fundamentalist Muslims threatened him and his father, claiming that they were

“disgusted” by certain modern aspects of the ceremony. It also stated that Akhtar’s

parents have been robbed three times. (A-210.) Akhtar’s father’s statement is not part of

the record we have, but it apparently recounted some of the threats that Akhtar’s parents

have faced. (A-27.) Akhtar’s own statement described conditions in Pakistan in general

terms and expressed his own fear of returning. (A-221 to A-223.)

       The IJ properly concluded that Akhtar had not shown that he had a well-founded

fear of future persecution. Akthar has pointed to no evidence in the record showing that

he has faced persecution in the past. The IJ found that the robberies Akhtar’s parents had

suffered did not constitute persecution as the motivation for them was primarily financial,

and this conclusion is supported by substantial evidence. While Akhtar argues that he

would face persecution were he forced to return (in fact, he testified that he is “going to

get killed” if forced to return, A-131), most of his claim is based on general country



                                              3
conditions in Pakistan. Furthermore, there is no evidence in the record showing an

unwillingness or inability on the part of the Pakistani government to protect Akhtar and

his family. (In fact, the Pakistani Government has helped Akhtar’s family move within

Pakistan.) In Lie v. Ashcroft, 396 F.3d 530 (3d Cir. 2005), this Court held that “evidence

of general ethnic difficulties would not compel a reasonable factfinder to conclude that”

the robberies in that case constituted persecution. Id. at 535-36. We believe the same

principle applies in this case. Since Akhtar’s claim is premised on general conditions in

Pakistan, the IJ’s decision was clearly supported by substantial evidence.

                                             II.

       In 1991, Akhtar was involved in a serious motorcycle accident. As a result of the

accident, doctors amputated most of one foot; his other leg is also badly disfigured. (A-

221.) He is ambulatory, but has great difficulty taking care of himself and relies heavily

on his brother. (A-210 to A-211.) He came to the United States on a medical visa and

has received some treatment here for his injuries.

       Akhtar argued before the IJ that he was entitled to asylum because, as an

individual with a disability, he would be persecuted in Pakistan. He claimed that

Wahhabi Muslims view the disabled as outcasts who are responsible for causing their

own disabilities. He testified that he was teased repeatedly in the years following his

accident and ultimately decided to confine himself to one room in his parent’s house. (A-

92.)



                                             4
       The IJ found that the treatment Akhtar described did not rise to the level of

persecution. She first noted that Akhtar had not argued that he would be unable to obtain

medical care in Pakistan. (A-17.) She accepted his contention that medical care in

Pakistan is significantly worse than in the United States, but found that he had pointed to

no evidence showing that he would be discriminated against in the treatment he received.

She then concluded that Akhtar would be able to provide for himself in Pakistan based on

his experience as a salesman in the United States, and would further be able to rely on his

parents for support. She also noted that he had lived in Pakistan for four years following

his accident, apparently without serious incident. As a result, she rejected Akhtar’s claim

for asylum.

       Substantial evidence supports this decision. Akhtar has pointed to no evidence

showing that the treatment of disabled individuals in Pakistan rises to the level of

persecution, and we see none in the record. While his testimony that individuals with

disabilities are often treated as outcasts seems credible, such treatment does not constitute

persecution. Additionally, the fact that he lived in Pakistan for several years with his

disability without suffering persecution further undercuts his claim.

       The petition for review will be denied.




                                              5